Citation Nr: 0708256	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

Although the issue of entitlement to an initial rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD) was listed as being on appeal in the February 2006 
supplemental statement of the case, the Board points out that 
a timely appeal has not been filed with regard to that 
matter.  Thus, it is not on appeal before the Board.


FINDING OF FACT

The veteran's hepatitis C became manifest many years after 
service and the post-service medical evidence does not relate 
it to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  VA is also required to ask the 
veteran to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183; 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as information regarding the 
severity of the condition and the effective date of the 
disability was sent in August 2006.  However, the notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Pelegrini, 18 Vet. App. at 121.  Further, the veteran's claim 
was scrutinized under these standards during the appeal 
period.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. 
Prec. Op. No. 7-2003 (November 19, 2003). 

The Board concludes that the RO letter sent in April 2004 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for service 
connection; complied with VA's notification requirements; and 
set forth the laws and regulations applicable to his claim.  
See also VA letter dated in August 2006.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was 
essentially told to submit evidence he had in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was afforded an examination in 
which an opinion regarding the etiology of his hepatitis C 
was rendered.

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

B.  Analysis

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 
3.1(m).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Risk factors for hepatitis C include intravenous drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA Letter 211B (98-110), November 30, 1998.

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis C claims, which 
states in part as follows:

Population studies suggest hepatitis C can be sexually 
transmitted.  However, the chance for sexual transmission of 
[hepatitis C] is well below comparable rates for HIV/AIDS or 
hepatitis B infection. . . . The hepatitis B virus is 
heartier and more readily transmitted than [hepatitis C].  
While there is at least one case report of hepatitis B being 
transmitted by an airgun injection, thus far, there have been 
no case reports of hepatitis C being transmitted by an airgun 
transmission.  The source of infection is unknown in about 10 
percent of acute hepatitis C cases and in 30 percent of 
chronic hepatitis C cases.  These infections may have come 
from blood-contaminated cuts or wounds, contaminated medical 
equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  Despite 
the lack of any scientific evidence to document transmission 
of hepatitis C with airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

The veteran's service medical records are negative for any 
findings, complaints or treatment of hepatitis C.  In 
November 1969, service medical records indicate that the 
veteran was diagnosed with moderate right inguinal 
lymphadenopathy.  In December 1969, it was noted that his 
lymphadenopathy was increasing.  On February 2, 10, and 17, 
1970, mononucleosis tests were positive.  Later that month, a 
separation examination was normal.  

A July 1971 rating decision denied service connection for 
mononucleosis on the basis that residuals of the condition 
were not found on the veteran's separation examination.  

The veteran requested service connection for hepatitis C in 
February 2004, claiming that he had the condition in service 
but that medical personnel incorrectly diagnosed him with 
mononucleosis.  

In May 2004, the veteran was asked to complete a 
questionnaire concerning his risk factors for developing 
hepatitis C; he noted that he used intranasal cocaine and 
intravenous drugs in service in Vietnam.  He denied other 
risk factors for hepatitis C.  

A letter from the veteran's VA treating hepatologist dated in 
December 2004 is of record.  The physician stated that the 
veteran was diagnosed with cirrhosis of the liver one year 
ago.  His risk factors for chronic liver disease include a 
history of moderate alcohol use and hepatitis C.  The 
physician also stated that the veteran's hepatitis C was 
diagnosed in February 2001, with risk factors including a 
tattoo prior to enlisting in service and exposure to jet 
airgun injections in service.  The veteran denied using 
intravenous drugs or undergoing a transfusion in the past.  
The examiner stated that the exact etiology of the veteran's 
hepatitis C was difficult to determine; the examiner cited to 
the VBA Fast Letter 04-13 (June 29, 2004) which noted that 
despite the lack of any scientific evidence to document 
transmission of hepatitis C with airgun injectors, it is 
biologically plausible.  

A VA liver, gall bladder, and pancreas examination was 
conducted in March 2005.  The examiner noted that the 
veteran's claims file was reviewed prior to rendering the 
opinion.  The examiner then noted that the in-service 
diagnosis of mononucleosis was well confirmed by repeated 
laboratory tests; there was no evidence of hepatitis C virus 
being contracted in service, although the veteran has 
admitted to intravenous drug use; that it is more likely than 
not that the hepatitis C was contracted after his period of 
service; and that the veteran's current liver failure is a 
combination of willful misconduct of intravenous drug use and 
alcohol abuse.  

A VA treating record dated in April 2005 indicated that the 
veteran's past history is significant for heroin dependence 
in full sustained remission.  

In this case, the Board finds that service connection for 
Hepatitis C is not warranted.  In a report from the veteran's 
March 2005 VA examination, a VA physician concluded that the 
veteran's diagnosis of mononucleosis in service was correct 
as demonstrated by repeated laboratory tests, and that it is 
more likely than not that the hepatitis C was contracted 
after his period of service.  The Board affords great 
probative weight to this opinion as it was rendered by a 
medical professional after a review of the veteran's claims 
file, and the examiner provided the rationale for the 
opinion.  

The veteran's treating hepatologist stated that the exact 
etiology of the veteran's hepatitis C is difficult to 
determine and cited the VA document which noted that, despite 
the lack of any scientific evidence to document transmission 
of hepatitis C with airgun injectors, it is biologically 
plausible.  This statement will be accorded negligible 
probative weight to the extent that it addresses any 
relationship between the veteran's receiving airgun 
injections in service and his hepatitis C because the opinion 
did not indicate that airgun injections in service was in any 
way related to his subsequent contraction of hepatitis C.  In 
addition, the citation to a VA document indicates that any 
relationship "is biologically plausible" rather than noting 
any verified probability in this veteran's case.  See Bostain 
v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of 'may' also implies 'may or may not' and is too speculative 
to establish medical nexus); see also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
'could have been' is not probative).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  The Board is not required to 
accept medical opinions that are based solely on recitation 
of history, such as this.  Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

The veteran is not competent to render an opinion that his 
hepatitis C was incurred in service, or and that he had 
hepatitis C in service but that medical personnel incorrectly 
diagnosed mononucleosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (questions involving diagnostic skills must 
be made by medical experts). 

The earliest evidence of treatment for hepatitis C is dated 
in 2001.  This is more than 30 years after separation from 
service, and this period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that aggravation in service may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service). 

The Board acknowledges that the veteran engaged in combat 
with the enemy and that he was awarded the Combat 
Infantryman's Badge.  Nonetheless, the veteran has not 
asserted that his hepatitis C is related to any combat-
related event.  Rather, he has identified intravenous drug 
use among the hepatitis C risk factors he was exposed to 
during service.  The veteran has also repeatedly, but not 
consistently, admitted to illicit drug abuse during his time 
in service.  Previously, the veteran has made inconsistent 
statements denying illicit drug use during service, as noted 
by his treating hepatologist.

In this regard, the Board notes that the veteran may very 
well have used intravenous drugs and intranasal cocaine in 
service, but there is no competent medical opinion indicating 
that such inservice use caused his subsequent hepatitis C.  
The veteran is not competent to opine that illegal drug use 
in service caused his hepatitis C.  Espiritu, supra.  
Moreover, drug usage of this nature constitutes willful 
misconduct for which service connection cannot be granted.  
38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(m); VAOPGCPREC 7-99 (1999), VAOPGCPREC 2-98 (1998), 
supra.  Thus, service connection based on those assertions is 
prohibited.  

For these reasons, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for hepatitis C, and the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999).  Thus, the 
appeal is denied. 


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


